Citation Nr: 1811470	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  01-03 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C. § 1151 for right ankle and back condition as a result of injury during hospitalization in a VA facility. 

2.  Entitlement to service connection for pulmonary embolism.

3.  Entitlement to an evaluation in excess of 40 for service-connected right foot disability, to include on an extraschedular basis.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served in the Army National Guard.  He had active duty training from August 1975 to November 1975.  He also had various periods of training, including a period in July 1976 during which he incurred his service-connected right foot disability.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional office (RO). 

In pertinent part, in February 2000, the RO denied the issue of service connection for pulmonary embolism and TDIU.  The Veteran disagreed with the decision in December 2000.  In September 2009, the Board determined that the claim for TDIU was part and parcel of his request for an evaluation in excess of 30 percent for the right foot disability, which was pending at that time, and remanded the matter for development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of service connection for pulmonary embolism was remanded to cure a procedural defect, i.e. issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC pertaining to service connection for pulmonary embolism was finally issued in March 2015.  The Veteran perfected the appeal in April 2015 and the matter has been returned to the Board.  

In December 2014, the Board denied an evaluation in excess of 30 percent prior to February 16, 2007, for the right foot disability.  The Board granted a 40 percent rating for the right foot disability from February 16, 2007, to May 8, 2013, and found that no higher rating was warranted beginning on February 16, 2007.   The claim for TDIU was remanded as the VA opinion received on employability did not comply with the Board's request.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In March 2015, the RO effectuated the award of the 40 percent evaluation for the right foot disability.  In May 2015, the RO determined that review of the Veteran's file was mandated and based on such review, the 40 percent disabling rating for his right foot disability was continued.  It was further determined that new and material evidence had not been submitted to reopen the claim for compensation under 38 U.S.C. § 1151 for right ankle and back condition.  The Veteran appealed this decision and a statement of the case (SOC) was issued in June 2016.  The Veteran perfected his appeal of these matters in June 2016.

The Board finds the Veteran has raised the issue of extraschedular consideration with regard to this claim for increase of the right foot disability.  Notably, in his May 2015 notice of disagreement, the Veteran alleges that he deserves a 100 percent rating because he is unable to work.  The Board notes the Veteran is currently receiving a 40 percent rating for his right foot, which is the maximum schedular rating for foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  In essence, the Veteran is arguing that his right foot disability is productive of "marked interference with employment." 38 C.F.R. § 3.321(b).   Accordingly, the Board has recharacterized the issue on appeal to afford the Veteran the broadest scope of review. 

The Veteran withdrew his request for hearing before the Board.  See August 2016 Report of General Information; see also June 2017 request.  Thus, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(d).

For reasons and bases that will be discussed, another remand is required concerning the issue of entitlement to a TDIU.  There is a need for additional development because once again there was not compliance with the Board's prior remand directives, not even the acceptable "substantial" compliance.  Stegall, 11 Vet. App. 271.  So the Agency of Original Jurisdiction (AOJ) has to correct this deficiency.  

The issue of increased evaluation for right foot disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 2007 rating decision denied the claim for compensation under 38 U.S.C. § 1151 for right ankle and back condition; the Veteran did not appeal that decision and no relevant evidence was received nor did VA become aware of the existence of new VA treatment within one year of the decision. 

2.  The evidence submitted since the August 2007 rating decision is not relevant or probative of the issue at hand and is cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.

3.  Pulmonary embolism was not shown during service, not present until many years thereafter, and it is not shown to be related to his military service or a period of active duty for training (ACDUTRA).


CONCLUSIONS OF LAW

1. The August 2007 rating decision, which denied compensation under 38 U.S.C. § 1151 is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The evidence received since the rating decision, which denied compensation under 38 U.S.C. § 1151 for right ankle and back condition, is not new and material, and the claim is not reopened.  38 U.S.C. §§ 5103A, 5107, 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria are not met for entitlement to service connection for pulmonary embolism.  38 U.S.C. §§ 101 (22)-(24), 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6a, 3.303, 3.306, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The RO did not arrange for a VA examination/opinion as to the issue of service connection for pulmonary embolism decided herein.  The Board has considered whether an examination is necessary.  Absent any competent evidence suggesting that the Veteran has a pulmonary embolism that may be associated with a verified aspect of military service, including a period of ACDUTRA, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board acknowledges that while some of the Veteran's service examinations are of record, his complete service treatment records were not available.  In March 2010, there was a Formal Finding on the unavailability of service treatment records dated in 1975.  The RO outlined their attempts to obtain these records.  A negative response to their request was received in 1996.  VA has a heightened duty to assist the Veteran in developing his claim when service treatment records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365   (1991). The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In May 2012, the RO made a Formal Finding on the unavailability of treatment records from the Carl Vinson VAMC in Dublin, Georgia, for the period of January 1975 to June 1996.  In February 2012, the RO was notified by the Carl Vinson VAMC that they had no records for the period in question.  The RO outlined their attempts to request the records in November 2011 and February 2012.  They further indicated they notified the Veteran of the negative response and asked him to submit any records in his possession in November 2011 and February 2012.  The RO attempted to contact the Veteran by phone in May 2012, but the line was no longer in service.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).  

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for compensation under 38 U.S.C. § 1151 for right ankle and back condition.  By an August 2007 rating action, the RO denied the claim on the basis that there was no additional right ankle disability as result of slipping on water at the VA Medical Center (VAMC) in Augusta.  The RO further found there was no evidence of a resultant back disability. 

The Veteran did not appeal the decision.   No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  VA also did not become aware of the existence of new VA treatment within one year of that decision.  Turner v. Shulkin, No 16-1171 (February 8, 2018).  Accordingly, that decision is final.  38 U.S.C. § 7105.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the time of the August 2007 rating decision, the record included VA outpatient treatment records.  Of note, on March 17, 2006, the day before he reported slipping on some water in his room, the Veteran sought treatment for right ankle pain and weakness.  He was measured for a right ankle brace.  On March 18, 2006, the next day, he reports slipping on some water in his room and falling.  He indicated he twisted his right ankle during the fall and his pain level was 6/10.  His right ankle was without swelling or abrasions.  No other injuries were noted.  An ice pack was applied and the Veteran was instructed to elevate his right ankle as much as possible.  Entries dated in March 2006 and May 2006 contain complaints of right leg, right ankle and back pain.   

Since the August 2007 rating decision, no new evidence has been added to the claim file that is material to the Veteran's claim.  Notably, there still is no evidence that the Veteran he has any additional right ankle or back disability related to the fall during VA hospitalization in March 2006 and that such additional disability was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing reasonable care; or, that any additional disability was due to an event not reasonably foreseeable in furnishing the Veteran's VA medical treatment.

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C. § 1151; 38 C.F.R. §§ 3.358, 3.361.  A claimant must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C. § 1151(a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 
38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

The Veteran has only submitted duplicate copies of the March 2006 VA treatment records.  The Veteran's statements are essentially cumulative of the evidence in the record at the time of the prior denial, i.e. claiming that he twisted his right ankle and injured his back after he slipped on water in his room at the Augusta VAMC.  The Board therefore finds that the evidence is neither new nor material, and does not raise a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has not been added to the record and the claim may not be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, to include psychosis and hypertension, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.   38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

"Active military, naval, or air service" includes active duty (AD) and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Available service treatment records are negative for complaints or treatment for pulmonary embolism.  Post-service, the Veteran was first diagnosed with acute pulmonary embolism in December 1998.  There was a recurrent pulmonary embolism in July 1999 and February 2001.  In May 2006, it was noted the Veteran had pulmonary embolism and was no longer taking Coumadin.  Private and VA treatment records reveal the Veteran had a past medical history of non-service connected CAD, venous insufficiency and thrombosis, atherosclerosis, peripheral vascular disease, chronic obstructive pulmonary disease, and history of cocaine and tobacco use.  The majority of these diagnoses were noted during treatment for pulmonary embolism.

Upon review of the evidence above, the Board finds that service connection is not warranted for pulmonary embolism.  Indeed, while there is a diagnosis of pulmonary embolism, there is no competent evidence of a nexus to service.  In this regard, the Board notes that the record is completely devoid of any medical evidence relating the pulmonary embolism to service.  

Moreover, the Board notes there is a lengthy period without treatment (between separation from active duty training in November 1975 and the first findings of pulmonary embolism in 1998) that weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  This absence of evidence of complaints or treatment for pulmonary embolism until 1998, some 33 years after his release from active duty training, constitutes negative evidence against the claim because it tends to disprove that pulmonary embolism was the result of the Veteran's service.  Id.     

The Board is cognizant that the Veteran is competent to report pulmonary embolism symptoms (e.g. chest pain).  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran may be asserting that he had continued or ongoing pulmonary embolism problems since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service as they are not supported by any other evidence of record.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Rather, the first diagnosis of acute embolism was not until 1998 which was more than 20 years post service.

The fact that the Veteran was diagnosed with a pulmonary embolism during the appeal period is not in dispute, and establishes the element of service connection of current disability.  What remains to be determined is whether pulmonary embolism is related to his period of military service, including his active duty training.  As noted, here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  Rather, there is some suggestion in the record that pulmonary embolism was related to non-service connected disabilities.

The Board finds that the evidence is not in relative equipoise; thus, the Veteran may not be afforded the benefit of the doubt and his claim for pulmonary embolism must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

ORDER

The application to reopen the claim for compensation under 38 U.S.C. § 1151 for right ankle and back condition as a result of injury during hospitalization in a VA facility is denied. 

Service connection for pulmonary embolism is denied.
REMAND

The Veteran has asserted that he is unemployable due to service-connected right foot disability.  

As noted in the September 2009 and December 2014 remands, the Board determined it was necessary to obtain an opinion regarding the functional impairment due to the service-connected right foot disability and whether it precluded the Veteran from maintaining substantially gainful employment consistent with the Veteran's educational and occupational history.  The Board additionally determined that the file was then to be submitted to the Director of Compensation Service for extraschedular consideration of TDIU.

A VA opinion was rendered in March 2015.  The examiner indicated that according to Fast Letter 13-13 (June 17, 2013), he was not to give an opinion on employability, but only to list the limitations caused by the service connected conditions and the rater would make a decision about employability.  Then the examiner indicated the Veteran could only stand for about 30 minutes and walk about a block.  

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Other than indicating the Veteran could only stand for about 30 minutes and walk about a block, the March 2015 VA examiner failed to discuss the expected effect on employment resulting from the Veteran's right foot disability on sedentary and physical employment (not including the effects of any non-service connected disabilities).  The examiner also did not identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected right foot disability, given the Veteran's level of education and work history.  These questions do not call for a legal conclusion, but a medical opinion.  

Moreover, the Board finds that clarification must be sought as there appears to be inconsistencies with other contemporaneous examinations.  In May 2013, the Veteran was described as not being able to stand and/or walk continuously and only could do either for under an hour with his walker.  The May 2013 examiner also noted the Veteran was on narcotic and muscle relaxant type medication that he took multiple times a day and thus, his foot condition would impact his ability to work.  The Veteran was afforded an additional examination in April 2015, which found the Veteran's right foot did not impact his ability to perform any type of occupational task, such as standing, walking, lifting, sitting, etc. 

Given the question that remains as to the Veteran's ability to maintain substantially gainful employment, the Board consequently finds that the Veteran must be provided a new VA examination with respect to the issue of TDIU.  Given the conflicting examination reports and the inconsistencies in the record as to functional impairment caused by the right foot disability, a new examination is necessary to ascertain the current severity of the right foot disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The specific questions are set forth in the numbered paragraphs below.  

In a June 2016 Administration Decision, the Acting Director of Compensation Service, found that the Veteran's right foot condition did not impact the Veteran's ability to perform any type of occupational duties based on the April 2015 report.  No mention or discussion was made of the other medical evidence of record, to include the May 2013 and March 2015 reports of examination discussed above.  The Acting Director also indicated there was no information in the file on the Veteran's educational, training, or employment history; however, in a 2010 VA Form 21-8940, the Veteran indicated that he last worked in 1998, had completed high school, and had no education or training before he was unemployed.  The record also shows the Veteran was incarcerated for a period of time.  Given these inconsistencies and as a new examination has been ordered, referral must once again be made to the Director of Compensation Service for extra-schedular consideration of the TDIU claim.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

 Accordingly, the issues are remanded for the following action:

1.  The RO should request the Veteran fill out an updated VA 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Veteran must be notified that it is essential that he list his employment history and any type of education or training he received.  

2.  The Veteran must then be afforded a VA examination to determine the severity of his service-connected right foot.  The examination must include a Social, Work and Industrial Survey.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate this disorder must be reported in detail.  

Based on a detailed review of the evidence of record and after physical examination of the Veteran, the examiner must then offer an opinion on the effect that the Veteran's service-connected right foot disability, would be expected to have on his employability - meaning ability to obtain or maintain employment that could be considered substantially gainful versus just marginal.

In rendering this opinion, the examiner must discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from the Veteran's service-connected right foot disability on sedentary and physical employment (not including the effects of any non-service connected disabilities).  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

4.  Then submit the file to the Director of Compensation Service for extraschedular consideration of TDIU.

If upon completion of the above action the issues remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


